Citation Nr: 1535243	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-04 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder condition, to include cervical radiculopathy and neuritis, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Throughout the pendency of the appeal, the RO has developed and adjudicated the Veteran's claim of entitlement to service connection for left and right shoulder conditions under the theory of direct incurrence.  As discussed below, the issue of entitlement to service connection for left and right shoulder conditions as secondary to a service-connected cervical spine disability has been raised by the record.  Accordingly, those issues have been recharacterized as noted on the title page to reflect the theory of secondary service connection.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (finding that the Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of the claim will be based on a sympathetic assessment of "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim").

Subsequent to certification of this case to the Board, additional evidence was associated with the claims file, to include a May 2015 cervical spine VA examination report.   No waiver of initial review by the agency of original jurisdiction (AOJ) accompanies this evidence; however, as the Veteran's claim of entitlement to service connection for left and right shoulder conditions is herein granted, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's bilateral shoulder condition is causally related to his service-connected cervical spine disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a bilateral shoulder condition have been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the Board's decision to grant the Veteran's claim of entitlement to service connection for a bilateral shoulder condition as secondary to the service-connected cervical spine disability is completely favorable, no further action with respect to those issues is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran contends that service connection is warranted for a bilateral shoulder disability, primarily manifested by pain.  Although the Veteran originally sought service connection on a direct basis, the record raises the issue of service connection for a bilateral shoulder condition as secondary to the Veteran's cervical spine disability.  As the Board is granting service connection on a secondary basis, there is no need to discuss direct service connection.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

Turning to the evidence of record, service treatment records show treatment for neck and shoulder pain.  In June 1979, the Veteran complained of a two day history of neck pain radiating into his shoulder.  He was diagnosed with muscle spasms of the left trapezius and prescribed a cervical collar.  Thereafter, the Veteran underwent physical therapy during July 1979 for continuing neck pain.  In September 1979, the Veteran strained his upper back and neck while lifting a large heater.  The Veteran's cervical range of motion was moderately limited and he had an acute muscle spasm along the medial border of his left scapula and left upper trapezius.  

In April 2010, the Veteran filed the current claim of entitlement to service connection for a bilateral shoulder condition, as well as a cervical spine condition.  The Veteran was afforded a VA examination in August 2010.  The Veteran reported on and off cervical spine pain since 1978 or 1979, when he injured his neck in service.  The Veteran reported that he did not seek treatment after service and that he self-medicated with over-the-counter medications.  The Veteran described cervical spine pain that radiates into his trapezius muscles.  The Veteran reported that he started having the shoulder pain at the same time as his neck pain.  The examiner stated that the Veteran "does not complain of intrinsic bilateral shoulder pain."  The examiner indicated that the "shoulder pain that he is referring to is pain that comes from his neck into the bilateral trapezius muscles."  

On examination, both shoulders maintained their normal architecture and impingement sign was negative.  There was mild painless popping in the right shoulder with range of motion testing.  Speed's test, supraspinatus test, and infraspinatus tests were all negative.  The Veteran's strength was 5/5.  Range of motion testing revealed forward flexion to 180 degrees bilaterally with pain in the trapezius muscle at 180 degrees bilaterally; abduction to 100 degrees bilaterally with pain in the trapezius muscle at 100 degrees bilaterally; and internal and external rotation to 90 degrees bilaterally with pain in the trapezius muscle at 90 degrees bilaterally.  X-rays showed degenerative changes in the acromioclavicular (AC) joints.  The examiner diagnosed the Veteran with cervical spine myofascial syndrome with degenerative disc disease with referred pain to bilateral trapezius muscles.  The examiner indicated that the bilateral shoulders were normal with no intrinsic pathology found other than incidental bilateral AC joint degeneration.  

Despite abnormal range of motion testing and x-rays, the examiner stated that the examination was "negative for any intrinsic pathology to either shoulder."  The examiner opined that that the Veteran's complaints of shoulder pain refer to pain in the bilateral trapezius muscles, rather than to the shoulder joints or AC joints.  Therefore, the examiner concluded that the Veteran's shoulder condition was not due to military service.

Private treatment records show complaints of and treatment for shoulder pain.  An October 2010 private treatment record shows that the Veteran complained of a long-standing history of intermittent neck pain that travels into the bilateral shoulder blades.  Range of motion of the shoulders was limited, and the Veteran had spasms in the upper trapezius.  The Veteran was diagnosed with cervicalgia and radiculitis.  A June 2011 private treatment note shows that the Veteran reported continuing bilateral shoulder pain, left greater than right.  The Veteran noted that his neck pain is constant and that it radiates down into the left shoulder and arm greater than the right.  The Veteran was diagnosed with cervical radiculopathy and neuritis.  A July 2011 private treatment note shows that the Veteran had weakness in the left shoulder and pain with shoulder abduction.  The physician indicated that the Veteran "has neck pain radiating down the left greater than the right arms secondary to cervical radiculopathy and central canal stenosis."  

In April 2015, the Veteran underwent a VA spine examination in connection with a claim for an increased evaluation of his cervical spine disability.  The examiner indicated that the Veteran had signs or symptoms due to radiculopathy, including severe paresthesias and/or dysesthesias of the bilateral upper extremities and severe numbness of the bilateral upper extremities.  The examiner noted that the Veteran had severe radiculopathy bilaterally.

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a bilateral shoulder condition as secondary to a service-connected cervical spine disability.

As an initial matter, the record shows diagnoses of bilateral cervical radiculopathy, radiculitis, and neuritis.  See June 2011 Treatment Record; October 2010 Treatment Record.  Thus, there is evidence of a current disability.  Additionally, the Veteran has a service-connected disability of cervical spine strain with narrowed disc spaces. 

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  

The Board concludes that the evidence of record is at least in relative equipoise as to whether the Veteran's current bilateral shoulder condition, to include cervical radiculopathy, radiculitis, and neuritis, is secondary to his service-connected cervical spine disability.  The service treatment records suggest that the Veteran's left shoulder complaints in service were associated with his cervical disability.  The post-service medical evidence indicates continuing complaints and treatment for bilateral shoulder pain, tightness, and numbness.  The August 2010 VA examiner, while rendering a negative etiology opinion on a direct basis, nonetheless indicated that the Veteran's bilateral shoulder pain was referred pain from the Veteran's cervical spine myofascial syndrome.  Private treatment records from Texas Spine Consultants similarly relate the Veteran's bilateral shoulder conditions, including cervical radiculopathy and neuritis, to his cervical spine disability.  See, e.g., June 2011 Treatment Record; October 2010 Treatment Record.  Regarding service connection as secondary to cervical disc disease, there is no contrary opinion of record.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a bilateral shoulder condition as secondary to a service-connected cervical spine disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral shoulder condition is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


